Title: To James Madison from John Graham, 9 September 1802
From: Graham, John
To: Madison, James


(private)
Dear Sir
Madrid 9th Sepr 1802
Some time since I had the Honor of addressing you, to return my thanks for the Kentucky Papers which you had the Goodness to send me; and also to express my mortification for having troubled you with a request concerning pecuniary matters on which the Law had not given you power to decide. Since then I have not taken the Liberty to write to you; but as Mr Codman offers to me a safe conveyance for my Letter, and as it appears to me that you will be particularly anxious, on the receipt of the Dispatches which he takes over, to gain full information of the state of our affairs at this Court, I will venture to communicate to you what little I have been able to collect; and I will even venture to express to you my opinions—more particularly as they differ from those of Mr Pinckney.
The Mississipi Business is, I fear all at an end here. Mr Cevallos has ever avoided any candid communications on that Subject—and to this Moment Mr Pinckney has not been able to get any satisfactory Information from him; but from an other source I have learnt (and I beleive the intelligence may be depended upon) that in July last, the definitive arrangements were settled between the French Embassador & Mr Cevallos for the Cession & Evacuation of Louisiana—this was in compliance with a Treaty made in 1800, in which it was stipulated that Louisiana should be returned to the French at the close of the War. The Spaniards wished to evade this Treaty but they were not permitted to do so. I am told the Ancient Boundaries of the Provence are adhered to, these, on the East of the Mississipi are, I beleive the Iberville, and the Lakes Maurapas and Ponchatrain, at least these are pointed out in the Treaty of 1763 as dividing the French from the British Possessions, in that quarter of the World. I have no possitive information on this point, and as the French say that they get back Louisiana as of right belonging to them, and as some of their Geographers have extended this provence as far as the Mobile it is very possible that they have now fixed upon that River as their Eastern Boundary, more particularly as they have it in view to supply our western Country with European & other Goods, which can be done more conveniently by the Mobile than the Mississipi. To us it is not very material which of these is to be their Boundary, for either the one or the other would cut off West Florida from any point on the Mississipi conveniently accessible to vessels from the Ocean. I very much lament that this is the case, not that I conceive there is any probability of our getting Florida; but because I am told there is no stipulation made with the French that we shall enjoy the same Rights & Privileges in the country ceded to them, which we have hitherto enjoyed there, under our Treaty with Spain. This information was given to me by a French Gentleman who had it from his Embassador. Various reasons would induce me to credit it, even if the silence of Mr Cevallos on that Subject did not carry to my Mind a Conviction of its truth. On this I have written two Letters to Mr Livingston, for which I hope my peculiar situation will plead my Apology.
As to the Convention which Mr Codman takes over to America it is not for me to give an Opinion, I can only say that the Negotiation has been conducted in such a way as to throw very little light upon the Subjects of difference between the two Governments. Mr Cevallos has contrived without using a single Argument to spin out the Negotiation for five months, and has I think succeeded in his Object, which appears to have been, to do as little as possible, and to do that little as slowly as possible. I am by no means so sanguine as Mr Pinckney, in my Expectations that this Government will go farther than they have gone, except in the cases of direct violation of Territory. This is to be lamented as from the returns in the Consular Office here, it appears that our Claims upon them for French Spoliations are more numerous than those on any other account, some few of these may come under the Convention; but not many. As to the Claims from South America we know very little of them here; but from what I have heared, we can have no possitive right to demand satisfaction for them because the Trade to that Country to have been legal must have been in the name of Spanish Subjects.
You will see that I do not place our Affairs in the same favourable point of view that Mr Pinckney does. I wish I could think with him; but as I do not, I conceive it my Duty to state to you that in my Opinion, nothing will be done here advantageous to the United States unless an other Minister is sent out pointedly charged to speak boldly—with this Government, I beleive no other plan will succeed—and I have my doubts whether this will for they look upon it as degrading to pay for the Excesses committed by the French when the French themselves were not obliged to pay—and independent of this they have not money I am told to meet their necessary Expendatures. It strikes me however that should a Man of Talents & Address be sent out & not be able to obtain direct compensation for our Losses, he might, in lieu thereof secure some commercial advantages, which in a national point of view, would be more than equivalent. I think this a very favourable time to propose a Measure of the kind for the Spanish Merchants are not able to carry on their own Trade as appears by a Remonstrance of the Inhabitants of the Havanna to the King—and it is said that this Government will do any thing rather than part with Money. I have reason to think that they wish to make some commercial arrangement with us—for Mr Cevallos has applyed to an acquaintance of mine to give him a detailed view of the Trade between the two countries which might no doubt be made mutually beneficial in a high degree.
I have thus, Sir, given you my Opinions with a Candour which springs from a desire of being useful & I trust you will not look upon it as infringing that Respect with which I have the Honor to be Yr mo: Obt Hume. Sert
John Graham
 

   
   RC (DLC).



   
   JM’s letters to and from Graham have not been found.



   
   Article 7 of the Treaty of Paris of 1763 between Great Britain, France, and Spain defined the boundaries between the then British and French territories in North America (Davenport and Paullin, European Treaties, 4:94).



   
   See Graham to Robert R. Livingston, 12 July 1802 (NHi: Livingston Papers). As Graham noted in this letter, he feared that Cevallos had not been candid when asked about the guarantee of American rights on the Mississippi River, and he added that, as to Spain, “we have but little to expect from the friendship or even justice of this nation” (italics indicate code).



   
   This judgment contradicted that of Pinckney, expressed in his letter to JM, 24 Aug. 1802.


